AUGUSTUS N. HAND, Circuit Judge
(after stating the facts as above).
The item of $41.50 was a part of the payment for services performed by the employees of the Credit Men’s Adjustment Bureau before the filing of the petition in bankruptcy, and the $332.58 was a payment for compensation of the assignees. Both payments were made by the assignees after the filing of the petition for services rendered before.
This appeal relates only to the foregoing two items, and the question before us is whether the District Court had the right to pass upon the validity of these payments in a summary proceeding. The assignees and the Credit Men’s Adjustment Bureau, Inc., insist that they are in the position of adverse claimants in respect to these items and that they may require the trustee in bankruptcy to establish any claim which he has against them in a plenary action.
A summary remedy may be had to recover property belonging to the estate which is actually or constructively in the possession of the bankrupt. Inasmuch as an assignment for the benefit of creditors is of itself an act of bankruptcy which, if made within four months of the filing of the petition, is avoided by an adjudication in bankruptcy, it might have been held as an original proposition that everything connected with the administration by the assignees which had not been adjudicated by the state court before the filing of the petition was open to examination and revision by the bankruptcy court. Indeed the Supreme Court said in Bryan v. Bernheimer, 181 U. S. at page 192, 21 S. Ct. 557, 559, 45 L. Ed. 814:
“The general assignment made by Abraham to Davidson did not constitute Davidson an assignee for value, but simply made him an agent of Abraham for the distribution of the proceeds of the property among Abraham’s creditors.”
But the Supreme Court, while adhering to the rule that the bankruptcy court may summarily order the assignee to turn over property in his hands or under his control which formerly belonged to the bankrupt in so far as it is not fairly required to pay obligations which he incurred before the petition was filed, or to compensate him for his services, has treated him as an adverse claimant in respect to such items.
In Louisville Trust Co. v. Comingor, 184 U. S. 18, 22 S. Ct. 293, 46 L. Ed. 413, an assignee had paid his counsel and himself after the filing of a petition in bankruptcy such sums “as would have been due him under the established practice of the State Court.” In re Reiswig (D. C.) 253 F. 390, at page 396. The Supreme Court held that, as to these sums, the assignee asserted adverse claims existing at the time the petition was filed, and that the trustee in bankruptcy must proceed against him by plenary action.
In Galbraith v. Vallely, 256 U. S. 46, 41 S. Ct. 415, 65 L. Ed. 823, a situation arose *831almost precisely like the present. Judge Amidon had attempted in a very able opinion (sub nomine In re Reiswig [D. C.] 253 F. 390) to distinguish Louisville Trust Co. v. Comingor, supra, and had sustained the power of the bankruptcy court to pass upon the claims of the assignee for his own compensation and certain disbursements in a summary proceeding. His decision was affirmed by the Court of Appeals of the Eighth Circuit (261 P. 670); but in a unanimous opinion the Supreme Court said (256 U. S. at page 50, 41 S. Ct. 415, 416, 65 L. Ed. 823):
“The principle of the Comingor Case has never been departed from in this court. It establishes the right of an assignee for the benefit of creditors, to the extent that he asserts rights to expenses incurred and compensation earned under an assignment in good faith before the bankruptcy proceedings, to have the merits of his claim determined in a judicial proceeding suitable to that purpose, and not by summary proceedings where punishment for contempt is the means of enforcing the order. We see no occasion to depart from this practice.”
Thus it seems to have been steadily held that the claims of an assignee for compensation or indemnity for expenses in matters antedating the filing of a petition in bankruptcy so far as they are not colorable cannot be disposed of in a summary proceeding. The amount which may be allowed depends upon the benefit which has been afforded to the bankruptcy estate (Randolph v. Scruggs, 190 U. S. at page 538, 23 S. Ct. 710, 47 L. Ed. 1165), but it must be determined in a plenary action if the assignee stands on his rights in this respect.
It may be argued that the assignees here administered the estate through the New York Credit Men’s Adjustment Bureau, Inc., and therefore had no substantial claim to compensation. Whatever may be thought of a practice whereby an assignee engages his own corporate employer to perform the active duties of his trust and then turns over his commissions to that employer, we cannot say that the assignees here, who were in a position of control over the administrative activities of subordinate employees of the Bureau, performed no useful functions. Mr. Orr, when examined, said: “We consulted with them on many questions that came up.” While both he and Clark were unable to remember much about the Stolkin estate after a considerable lapse of time and in view of the great amount of similar business they were attending to, it seems evident that they were not only responsible for the disposition of assets of considerable value, but were in fact as well as in law the directing heads of the liquidation and supervised it to the satisfaction of an active and vigilant creditors’ committee.
In May v. Henderson, 268 U. S. 111, 45 S. Ct. 456, 69 L. Ed. 870, the Supreme Court held that assignees were properly directed to turn over assets of a bankrupt estate to the trustee in a summary proceeding. But Justice Stone, who wrote the opinion, at page 119 of 268 U. S., 45 S. Ct. 456, 460, distinctly recognized Louisville Trust Co. v. Comingor and Galbraith v. Vallely as binding authorities and only rejected the assignee’s contention that he was an adverse claimant because the claim there was “merely colorable and on its face made in bad faith and without any legal justification.”
In re Neuburger (D. C.) 233 F. 701; Id. (C. C. A.) 240 F. 947, and In re Diamond’s Estate (C. C. A.) 259 P. 70, were decided before Galbraith v. Vallely, supra, and, like In re Reiswig, supra, sought to distinguish Louisville Trust Co. v. Comingor. The recent unreported decision of Gamble v. Daniel, Receiver, 39 F.(2d) 447, by the Circuit Court of Appeals of the Eighth Circuit, affirmed a summary order, because the claimant set up only a colorable claim. In re Freeman, 35 F.(2d) 952, was a case like the present, and the Court of Appeals of the Fifth Circuit held that a summary proceeding would not lie.
Prom the point of view of efficient administration, it seems unfortunate that a partial administration of an estate by an assignee followed by the filing of a petition in bankruptcy should not only subject the estate to the expense of an assignee, receiver, and a trustee in bankruptcy, but should require the compensation and expenses of the assignee to be fixed by a court which cannot from the nature of things have the advantage of viewing the administration as a whole. If the bankruptcy court had been empowered to deal with the entire matter, it would have had this advantage, but, under the rule laid, down in Galbraith v. Vallely, supra, we think that it was precluded from adjudicating upon the items in question.
The practice of arranging for a general assignment to be followed by a bankruptcy proceeding has been frequent in many parts of the country. In re Reiswig (D. C.) 253 F. at pages 392, 393. In the present case there was apparent reason for it, but the practice abounds in possibilities of abuse and *832always involves added expense.- Control of the settlement of the accounts of assignee, receiver, and trustee by a single court would facilitate prompt administration and avoid some of the difficulties; but, if such a remedy may be had, it can only be by securing from the Supreme Court a modification or interpretation of the doctrine laid down in Galbraith v. Vallely, supra.
The order to the extent appealed from is reversed.